DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10859813 (Hadwen et al).
Concerning claim 1, Hadwen discloses a display apparatus comprising (Fig. 6):
a substrate (124);
a thin film transistor (102) on the substrate, the thin film transistor comprising at least one of a source electrode (106) or a drain electrode (col.7 lines 10-13):
a pixel electrode (114) electrically connected to the thin film transistor;
a first transparent planarization layer (134) between the thin film transistor and the pixel electrode and an upper surface of the at least one of the source electrode or the drain electrode and comprising an organic material (col. 8 lines 45-53), the first transparent planarization layer comprising a first contact hole for electrically connecting the thin film transistor to the pixel electrode (col. 8 lines 45-53); and
a colored planarization layer (132) on the first transparent planarization layer and comprising a colored pigment or carbon black, the colored planarization layer comprising a second contact hole for electrically connecting the thin film transistor to the pixel electrode (col. .8 lines 50-58). 
Considering claim 14, Hadwen discloses  method of manufacturing a display apparatus, the method comprising (Fig. 6):
forming a thin film transistor (102) on a substrate (124), the thin film transistor comprising at least one of a source electrode (106) or a drain electrode (col. 7 lines 10-13):
forming a first transparent planarization layer (134) on the thin film transistor, the first transparent planarization layer comprising a first contact hole and comprising an organic material (col. 8 lines 45-53):
forming a colored planarization layer (132) on the first transparent planarization layer, the colored planarization layer comprising a second contact hole and comprising a colored pigment or carbon black (col. 8 lines 50-58); and
forming a pixel electrode (114) on the colored planarization layer, the pixel electrode being electrically connected to the thin film transistor via the first contact hole and the second contact hole, the first transparent planarization layer being between the pixel electrode and an upper surface of the at least one of the source electrode or the drain electrode (Fig. 6).
Continuing to claims 3 and 18 (with these claims being similar in scope), Hadwen discloses wherein the thin film transistor further comprises a semiconductor layer (112), a gate electrode (104), and a connecting electrode (vertical portions of 106 are interpreted as being the connecting electrode), the gate electrode being on the semiconductor layer, and the connecting electrode being on the gate electrode, and
the semiconductor layer and the gate electrode are insulated from each other by a first insulating layer (110), and the gate electrode and the connecting electrode are insulated from each other by a second insulating layer and a third insulating layer (Fig. 6).
Pertaining to claim 6, Hadwen discloses further comprising a second transparent planarization layer (102) between the substrate and the first transparent planarization layer (Fig. 6).
Referring to claim 15, Hadwen discloses  wherein the forming of the colored planarization layer comprises:
forming a colored material layer on the first transparent planarization layer;
partially exposing the colored material layer; and
forming the second contact hole by developing the colored material layer that is exposed (col. 7 lines 40-50).
According to claim 16, Hadwen discloses further comprising, after the forming of the second contact hole, curing the colored planarization layer (col. 7 lines 44-52).
Regarding claim 19, Hadwen discloses wherein the first transparent planarization layer has a first thickness from an upper surface of the third insulating layer, and the colored planarization layer has a second thickness from an upper surface of the first transparent planarization layer (Fig. 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 7, 9, 11, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10859813 (Hadwen et al).
As to claims 2 and 17 (with these claims being similar in scope), Hadwen discloses wherein the colored planarization layer is directly on the first transparent planarization layer (Fig. 6).
Hadwen does not disclose that the first transparent planarization layer comprises a positive photosensitive material, and the colored planarization layer comprises a negative photosensitive material.
However, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to use a photosensitive material as the planarization layer because of its suitability for the intended purpose.
Concerning claims 4, 5, 7, 10, and 11 Hadwen discloses forming the first and second transparent planarization layers and contact holes (Fig. 6).
Tang does not disclose wherein the first transparent planarization layer has a first thickness from an upper surface of the third insulating layer, and the first thickness is about 0.5 µm to about 2 µm, wherein the colored planarization layer has a second thickness from an upper surface of the first transparent planarization layer, and the second thickness is about 0.5 µm to about 2 µm, wherein the second transparent planarization layer has a third thickness from an upper surface of the third insulating layer, and the third thickness is about 0.5 µm to about 2 µm, or wherein the second width is about 5 µm to about 7 µm.
Considering claims 9 and 20 (with these claims being similar in scope), Hadwen discloses forming the first and second contact hole.
Hadwen does not disclose wherein the first contact hole in the first transparent planarization layer and the second contact hole in the colored planarization layer overlap with each other, and the first contact hole has a first width, and the second contact hole has a second width that is different from the first width.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04 IV B. Therefore absent evidence that the claimed configuration of the contact holed is significant, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to choose the configuration of the contact holes based on design choice. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10859813 (Hadwen et al) as applied to claim 1 above, and further in view of US 20200235177 (Tang et al).
Continuing claim 12, Hadwen discloses forming a pixel electrode and that the processing steps in the invention can applied to different display device manufacturing processes (col. 13 lines 36-55).
Hadwen does not disclose a pixel defining layer comprising a first opening that at least partially exposes the pixel electrode;
an intermediate layer comprising an emission layer and at least one functional layer, the emission layer overlapping the first opening; and
an opposite electrode on the intermediate layer.
However, Tang disclose a display device in which colored and transparent planarization layers are used and a pixel defining layer (5) comprising a first opening that at least partially exposes the pixel electrode (Fig. 8); an intermediate layer (6) comprising an emission layer and at least one functional layer, the emission layer overlapping the first opening; and an opposite electrode (7) on the intermediate layer. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the materials of the display device of Tang in the invention of Hadwen because the materials are suitable for use in a display device.
Referring to claim 13, Hadwen discloses Hadwen in view of Tang discloses forming a pixel defining layer. 
Hadwen in view of Tang does not disclose further comprising a spacer on the pixel defining layer, wherein the spacer comprises a material that is the same as a material included in the pixel defining layer. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04 IV B. Therefore absent evidence that the configuration of the pixel defining layer is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the pixel defining layer in a shape based on design choice. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	12/12/22